Citation Nr: 0426099	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  93-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
dermatofibrosarcoma, and residuals thereof, prior to 
September 14, 1999.

2.  Entitlement an evaluation in excess of 30 percent for 
dermatofibrosarcoma, and residuals thereof, as of September 
14, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1966, including 6 months and 27 days of Foreign Service in 
Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1991  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for 
dermatofibrosarcoma due to Agent Orange exposure, and 
assigned an initial disability evaluation of 10 percent.  In 
a May 2000 determination, the RO increased the evaluation to 
30 percent.  Although an increased rating was granted, the 
veteran's appeal remains pending because the maximum 
schedular was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

It also appears the veteran seeks service connection for 
other skin disorders of record due to exposure to Agent 
Orange, and the RO should address this accordingly.  



FINDINGS OF FACT

The veteran's scar resulting from dermatofibrosarcoma 
excision is consistently painful to touch, itchy, exacerbated 
upon motion, adherent to the underlying structure, and 
significantly indurated.  



CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 30 percent 
rating, but no higher, prior to September 14, 1999, for 
dermatofibrosarcoma, and residuals thereof, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (effective through August 29, 
2002).

2.  The criteria for assignment of a rating in excess of 30 
percent as of September 14, 1999, for dermatofibrosarcoma, 
and residuals thereof, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a May 2000 supplemental statement of the case (SSOC), 
and a VCAA letter issued in July 2001.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  In this case, a substantially 
complete application was received prior to the date of VCAA 
enactment.  Thereafter, an August 1991 rating decision 
granted for service connection for dermatofibrosarcoma due to 
Agent Orange exposure, and assigned an initial disability 
evaluation of 10 percent.  The veteran appealed the initial 
rating, and in May 2000 and July 2001, the AOJ provided 
notice to the claimant regarding what information and 
evidence is needed to substantiate the increased rating 
claim, and which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Additionally, the veteran 
was generally advised to submit any additional evidence that 
pertained to the claim.  Id.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records, as well 
as records from the Bayonne Hospital commencing in 1969 
through the 1980's, records from the East Orange VAMC, and VA 
examination reports dated May 1994, August 1997, September 
1999, December 2001, and March 2003, are on file.  There is 
no indication of relevant and outstanding records that should 
be garnered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

The veteran was afforded  VA medical examinations in May 
1994, August 1997, September 1999, December 2001, and March 
2003.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, further 
examination is not necessary.  

For all the foregoing reasons, VA's duties to the veteran 
have been fulfilled for this appeal.

I.  Facts

Prodecure

In January 1974, the veteran filed a claim of service 
connection for cysts.  In February 1974, the RO denied the 
claim on the basis that service medical records did not show 
treatment for cysts, nor Darier's disease of the face and 
acrokeratosis verruciformis of the hand (which had been 
recently diagnosed).  In November 1983, the veteran filed a 
service connection claim for a "skin condition" that 
started in 1966.  In April 1984, the RO denied the claim 
because the veteran had failed to submit new and material 
evidence.  In December 1986, the veteran filed a service 
connection claim for tumors over his entire body, and "a 
dermatology problem possibly chloracne."  In February 1987, 
the RO denied the veteran's claim, the veteran filed a notice 
of disagreement (NOD), and a June 1987 statement of the case 
(SOC) characterized the claim as service connection for a 
skin condition.  This SOC reiterated the denial of service 
connection for "Darier's Disease and acrokeratosis 
verruciformis," was proper.  In October 1987, the Board 
denied the service connection claim for a skin disorder, and 
addressed the veteran's contention concerning chloracne to 
note the record lacked evidence of the veteran suffering from 
chloracne.  

In March 1990, the veteran filed an application to reopen the 
service connection claim by noting he had recently undergone 
biopsies to remove tumors.  In August 1991, the RO granted 
service connection for dermatofibrosarcoma protuberans with a 
10 percent disability evaluation, effective March 1, 1991.  
The decision also deferred consideration of other skin 
disorders pending new regulations regarding Agent Orange.  In 
September 1991, the veteran filed an NOD concerning the March 
1, 1991, effective date, as well as the 10 percent 
evaluation.  A SOC adjusted the effective date to February 6, 
1991, the date legislation provided for service connection of 
soft tissue sarcoma.  In November 1991, the veteran filed a 
Form 9 and referred only to the 10 percent evaluation.  In 
December 1991, a SOC addressed the 10 percent rating, and in 
January 1992 the veteran filed another Form 9 contesting only 
the disability evaluation.  

In April 1994, the Board remanded the case for additional 
evidentiary development.  In February 1997, the Board 
remanded the case for a current medical examination and 
outstanding medical records.  In June 1999, the Board 
remanded the case for compliance with the previous remand 
order.  In June 2000, the RO granted an increased rating of 
30 percent for the service-connected dermatofibrosarcoma 
protuberans, effective September 14, 1999.

 Medical History

The veteran's service medical records do not contain findings 
concerning skin conditions.  At several personal hearings, 
the veteran stated he entered service with clear skin, and in 
service was exposed to the spraying of herbicides.  The 
veteran stated he noticed problems with a skin disorder two 
months after discharge.

The record indicates (via a letter written by Dr. Yontef at 
the Bayonne Hospital) the veteran started receiving treatment 
in 1969 for patchy hair loss of the scalp and an 
impetiginized eruption of the beard area.  In 1970, he 
returned for treatment of an inflammatory secondary infection 
of sebaceous glands of the scalp and groin.  The infected 
tumors on his scalp became recalcitrant to therapy including 
incision, drainage, x-ray therapy, and various antibiotics.  
In October 1972, the veteran was diagnosed as having Darier's 
disease of the face and acrokeratosis verruciformis of 
lesions on the hand at the Skin and Cancer Hospital in New 
York.  In June 1973, an examination at the Bayonne Hospital 
revealed a very severe and diffuse acne condition, but the 
skin also had a raised and wart-like condition over the face 
in a verrucous type of dermatitis-after a dermatology 
consultation, the condition was felt to be due to an acne 
conglobate (also a form of Darier's disease of the face). The 
veteran continued treatment for drainage of the scalp tumors.  

In November 1980, the veteran was diagnosed at the Bayonne 
Hospital as having multiple abscesses of the neck, 
hyradenitis suppurativa of the neck and perineum, and acne 
vulgaris.  March 1984 treatment records from the East Orange 
VA Medical Center (VAMC) indicate the veteran had a needle 
biopsy of an abdominal wall mass, which was consistent with 
dermatofibrosarcoma protuberans.  The veteran reported the 
mass had been present for seven years.  The veteran underwent 
an excision of the mass at that time.  These records also 
indicate that veteran was diagnosed as having basal cell 
carcinoma of the nose.  

In September 1984 records from the Bayonne Hospital, the 
veteran was diagnosed as having a large abscess of the left 
side of the neck and chest, and chronic debilitating skin 
condition, acne-like.  

Between 1986 and 1988, the veteran had numerous sebaceous 
cysts treated.  A September 1990 East Orange VAMC report 
noted the veteran's history of exposure to Agent Orange with 
acne conformatia with multiple nodules on the face.  

An April 1990 surgical pathology report from the East Orange 
VAMC noted the veteran's history and the dermatofibrosarcoma 
as the postoperative diagnosis for an anterior wall lesion.  
A pathology report subsequently rendered noted the 
postoperative diagnosis in relation to recurrent 
dermatofibrosarcoma was "pending."  Other parts of the 
record refer to the veteran's history of multiple excisions 
due to dermatofibrosarcoma.  A May 1994 VA examination noted 
this same history, but did not find any recurrence of the 
disability at that time.  An August 1997 VA examination noted 
the complicated history surrounding the veteran's various 
surgeries.  Particularly, after careful review, the examiner 
stated the only excision of dermatofibrosarcoma occurred in 
1984, and subsequent surgery on the abdominal wall concerned 
scar tissue.  The examiner located a 14 x 8 centimeter 
depressed atrophic hypopigmented scar of the right anterior 
abdomen bound down to the underlying structures, and that 
scar was secondary to the excision of the 
dermatofibrosarcoma.  The diagnosis indicated that following 
the excision, there were several re-excisions of scar tissue, 
with resulting adherent irregular painful scars of the 
anterior abdominal wall.

A September 1999 VA examination noted a review of pathology 
reports in the computer did not contain evidence of 
dermatofibrosarcoma perineal, posterior left neck, nose, 
chest wall, or abdomen, or any evidence of recurrence at that 
site.  A physical assessment identified an 10 x 5 centimeter 
depressed and depigmented scar of the anterior abdomen wall 
above the umbilicus, painful to touch, and without limitation 
of function.  The examination identified a 12 x 3 centimeter 
purplish scar of the right abdomen, painful to touch.  There 
was a 4 x 1 centimeter purplish scar of the left lower 
abdomen, painful to touch.  The examiner diagnosed the 
veteran as having a residual painful and itchy scar from a 
history of dermatofibrosarcoma, as well as hidradenitis 
suppurative and scarring cystic acne with multiple 
disfiguring and painful residual scars, among other things.  

VA treatment records from September 2000 indicate that the 
veteran's face had pink scars, acne cysts, and comedones, 
multiple skin-colored papules sometimes in groups, even 
heaped upon one another of the forehead, nose, cheeks, and 
ears.  The diagnosis included acne vulgaris, and Darier's 
disease.  The history of dermatofibrosarcoma was noted, as 
well as the 1984 excision.  

A December 2001 VA examination indicated the examiner 
reviewed the claims file extensively.  The examiner found 
only one surgery for excision of dermatofibrosarcoma in 1984, 
and there were no other surgeries for either a recurrence or 
a dermatofibrosarcoma protuberance.  The examiner noted that 
all the other surgeries mentioned in the file referred to the 
history of fibrosarcoma, but there were no pathology reports 
of record that ever confirmed a recurrence.  Thereby, the 
additional abdominal surgeries, and resulting scars, did not 
involve fibrosarcoma.  A physical assessment indicated a 10 x 
5 centimeter depressed, depigmented scar, of the anterior 
abdomen above the umbilicus, painful to touch.  There was no 
evidence of exudation, and no limitation of function except 
interfered with bending or lifting things.  The examiner 
noted the history of hidradenitis suppurativa and cystic 
scarring acne.  

At a March 2003 VA examination the veteran reported that the 
resulting scar from the dermatofibrosarcoma excision was 
constantly tender, painful, and itchy.  He reported 
exacerbation of the symptoms when bending.  The examiner 
noted that the multiple treatment records from other medical 
facilities to confirm the diagnosis of Darier's disease were 
not available for review.  The examiner noted multiple 
keratotic papules on the neck and face, and multiple pitted 
scars, among other things.  The examiner noted a 15 x 7 
centimeter depressed, indurated scar on the abdominal wall.  
The scar was adherent to the underlying structures, 
significantly indurdated, basically the color of skin, 
without drainage or infection, and tender to the touch.  The 
veteran was diagnosed as having dermatofibrosarcoma 
protuberance of the abdominal wall excised in 1984, a scar 
secondary to the dermatofibrosarcoma protuberance that was 
symptomatic, hidradenitis suppurativa, scarring cystic acne, 
multiple tumors removed from the skin of questionable type, 
questionable Darier's disease, and a verrucous tumor.

II.  Laws and Regulations

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
that the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  Before August 2002, 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7801 provided that 
third degree burn scars of an area or areas exceeding 12 
square inches (77.4 sq. cm.) will be assigned a 20 percent 
evaluation.  Burn scars of an area or areas exceeding one-
half square foot (0.05 sq. m.) will be assigned a 30 percent 
evaluation.  Burn scars of an area or areas exceeding 1 
square foot (0.1 sq. m.) will be assigned a 40 percent 
evaluation.  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under DC 7801 pertaining to scars, 
other than head, face, or neck, that are deep or that cause 
limited motion:  Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 40 percent rating; area or areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating; area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.

III.  Analysis

It is stated at the outset consideration of this appeal is 
restricted to assessing an evaluation for a service-connected 
disability and residuals thereof, and despite the veteran's 
representative's contention that all of the veteran's 
documented skin conditions should be given a disability 
evaluation, the present analysis is legally constrained to 
the service-connected disability of record.

According to the successive VA examinations since May 1994 
and up to March 2003, the veteran is not currently suffering 
from recurrent dermatofibrosarcoma.  Rather, the veteran's 
scar is effectively service-connected as a residual of the 
dermatofibrosarcoma manifestation as shown in various RO 
decisions, and the secondary scar is the current disability 
that must be evaluated.  The RO rated the veteran's 
disability under DC 7801.

Because this case presents an initial rating issue, the 
entire time period from the grant of service connection to 
the present must be considered in terms of rating the 
disability.  See Fenderson, 12 Vet. App. at 125-26.  A review 
of the record indicates that the veteran had had the scar for 
the entire time period from the initial grant of service 
connection.  The rating criteria for scars, as noted above, 
changed in 2002.  The veteran is entitled to a 30 percent 
evaluation under the old DC 7801 for the time period of 
February 6, 1991, to the change effective August 30, 2002, 
and the currently assigned 30 percent evaluation thereafter 
under revised DC 7801.  Though the previous DC 7801 relates 
to scars from burns, by analogy, the veteran's 
dermatofibrosarcoma and ensuing adherent scar is 
appropriately compensated by this 30 percent evaluation for 
the relevant time period.  The veteran, however, is not 
entitled to 40 percent evaluation under the old DC 7801 
because he does not have scars of an area or areas exceeding 
1 square foot (0.1 m.2), nor does he have a scar exceeding 
144 square inches (929 sq. cm.) under the revised DC 7801 for 
a 40 percent evaluation.  

In sum, the Board finds that the veteran's service-connected 
residuals of dermatofibrosarcoma meet the criteria for a 30 
percent rating for the entire period of the appeal; however, 
the preponderance of the evidence is against a rating in 
excess of 30 percent during the entire period.  


ORDER

Entitlement to an evaluation of 30 percent, but no greater, 
for dermatofibrosarcoma, and residuals thereof, prior to 
September 14, 1999, is granted, subject to the laws and 
regulations governing VA benefits.

Entitlement an evaluation in excess of 30 percent for 
dermatofibrosarcoma, and residuals thereof, as of September 
14, 1999, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



